Opinion
Per Curiam,
On January 2, 1962, this Court handed down a Per Curiam Order remanding the Petition for a Writ of Habeas Corpus to the Court of Common Pleas of Union County for a hearing and a determination of the fact alleged in the Petition, namely, that the criminal record of someone other than the defendant was presented at the trial as against the defendant. The lower Court held a hearing and made certain findings of fact and returned the record to this Court. The lower Court found, contrary to the petitioner’s contention, that “Neither these exhibits nor any criminal record of anyone other than the defendant was offered in evidence, presented in evidence, admitted in evidence, nor in any other way introduced at the trial as against the defendant.”
In view of this determination of fact, the following Order is entered:
Petition dismissed.